Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to claims dated 8/25/2021.
Claims pending in the case: 1-20
All documents listed in applicant’s Information Disclosure Statements dated 11/5/2021 and 10/8/2021 have been considered; Some documents have been crossed out after consideration so that they are not printed as cited references in any subsequent patent publication resulting from the instant application.	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-8, 10-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannistraro (US 20100228740) in view of  Lambourne (US 7571014).

Regarding claim 1, Cannistraro teaches, A system comprising: a network interface; at least one processor; and at least one non-transitory computer-readable medium storing program instructions that are executable by the at least one processor such that the system is configured to perform functions comprising: 
after receiving, via the network interface from a first device associated with an owner account, a first command representing a selection of first audio content for playback on one or more first playback devices at a first location, permitting the owner account to select the first audio content for playback on one or more first playback devices according to the first command (Cannistraro: [54]: host can select and play a song) under a restricted mode on the one or more first playback devices at the first location (Cannistraro: [29, 39]: in a group collaboration mode where some users may have restricted access (collaboration or restricted mode)); 
after receiving, via the network interface from a second device associated with a first non-owner account, a second command representing a selection of second audio content for playback on the one or more first playback devices, permitting the first non- owner account to select the second audio content for playback on one or more first playback devices according to the second command under the restricted mode on the one or more first playback devices at the first location (Cannistraro: [29, 38]: in a group collaboration mode some users may have full access to play songs); 

after receiving, via the network interface from the first device associated with the owner account, an additional command representing a selection of fourth audio content for playback .., permitting the owner account to select the fourth audio content for playback on one or more second playback devices according to the additional command under a restricted mode … (Cannistraro: [54]: host can select and play a song at any time by moving the song on top of queue).
However Cannistraro does not specifically teach, playback on one or more second playback devices at a second location, permitting the owner account to select the fourth audio content for playback on one or more second playback devices according to the additional command under a restricted mode on the one or more second playback devices at the second location.
Lambourne teaches, playback on one or more second playback devices at a second location, permitting the owner account to select the fourth audio content for playback on one or more second playback devices according to the additional command under a restricted mode on the one or more second playback devices at the second location (Lambourne: col 3 lines 29-36, col 5 lines 40-45: audio may be sent for playback to multiple devices in a zone for playback. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cannistraro and Lambourne because the systems are in the field of sharing playlist of music by multiple users and synchronizing playing songs. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable a sharing and collaborating to play songs by multiple users not only on one device but on multiple devices in different locations.

Regarding claim 2, Cannistraro and Lambourne teach the invention as claimed in claim 1 above and further teach, wherein the functions further comprise: preventing the second device associated with the first non-owner account from selecting audio content for playback on the one or more second playback devices under the restricted mode on the one or more second playback devices at the first location (Cannistraro: [29, 38]: in a group collaboration mode some users may have limited/tiered access – users may be given full, partial or no access to initiate playing of songs; [85]: guest has no control over the player except requesting and voting song – cannot initiate playing of a song).

Regarding claim 3, Cannistraro and Lambourne teach the invention as claimed in claim 1 above and further teach, wherein permitting the owner account to select the first audio content for playback on one or more first playback devices according to the first command 

Regarding claim 4, Cannistraro and Lambourne teach the invention as claimed in claim 3 above and further teach, wherein the one or more first playback devices comprise multiple playback devices in a synchrony group, and wherein sending, via the network interface, data representing instructions to play back the first audio content on the one or more first playback devices comprises: sending, via the network interface, data representing instructions to play back the first audio content in synchrony on the multiple playback devices in the synchrony group (Cannistraro: Fig. 2, [29, 38]: send play instructions from multiple user devices to playback device) (Lambourne: col 3 lines 29-36, col 5 lines 40-45: audio may be sent for playback to multiple devices in a zone for playback)

Regarding claim 5, Cannistraro and Lambourne teach the invention as claimed in claim 1 above and further teach, wherein permitting the first non-owner account to select the second audio content for playback on one or more first playback devices according to the second command under the restricted mode on the one or more first playback devices at the first location comprises: while the one or more first playback devices are in the restricted mode, causing a controller interface on the second device to include controls selectable to select the 

Regarding claim 7, Cannistraro and Lambourne teach the invention as claimed in claim 1 above and further teach, wherein the functions further comprise: receiving, via the network interface from the first device, data representing instructions to grant the first non-owner account temporary access to the one or more first playback devices; and based on receiving the data representing instructions to grant the first non-owner account temporary access to the one or more first playback devices, granting the first non-owner account temporary access to the one or more first playback devices to permit selection of audio content on the one or more first playback devices (Cannistraro: [29, 36,  38]: give access in a group collaboration mode).

Regarding claim 8, Cannistraro and Lambourne teach the invention as claimed in claim 1 above and further teach, wherein the functions further comprise: after receiving, via the network interface from a particular third device associated with a particular second non-owner account, a fifth command representing a volume adjustment on the one or more first playback devices, permitting the particular second non-owner account to adjust the volume on one or more first playback devices according to the fifth command under the restricted mode on the one or more first playback devices at the first location(Cannistraro: [29, 38]: in a group collaboration mode some users may have limited/tiered access – users may be given full, partial or no access to initiate playing of songs; [85]: volume control to authorized users).

Regarding claim 10, Cannistraro and Lambourne teach the invention as claimed in claim 1 above and further teach, wherein the functions further comprise: registering the first device as a first control device for the one or more first playback devices with the owner account; registering the first device as a first control device for the one or more second playback devices with the owner account; and registering the second device as a second control device for the one or more first playback devices with the first non-owner account (Cannistraro: Fig. 4, [38-39]: register another user to access playlist) (Lambourne: col 5 lines 40-45: create zones by registering users and devices in groups).

Regarding Claim(s) 11-14, this/these claim(s) is/are similar in scope as claim(s) 1-2, 4-5. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 16-19, this/these claim(s) is/are similar in scope as claim(s) 1-2, 4-5. Therefore, this/these claim(s) is/are rejected under the same rationale.


	Allowable Subject Matter
Claim(s) 6, 9, 15 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form in its entirety including all of the limitations of the base claim and any intervening claims, having addressed and corrected any other objections and rejections presented for the base claim and any intervening claims.

Double Patenting
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-20 of U.S. Patent No. US 9977561 and U.S. Patent No. US 10983750. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735. The examiner can normally be reached Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/Mandrita Brahmachari/Primary Examiner, Art Unit 2176